                   Case 1:18-mj-01118-CMS Document 4 Filed 11/20/18 Page 1 of 5




                                      UNITED STATES DISTRICT COURT                                                           t�O\i 2 0 2018
                                                                     for the

                                                      Northern District ofGeorgia

                  United States ofAmerica                                 )
                                 v.                                       )
                                                                          )       CaseNo. 1:18-MJ-1118
                  ERIC MARCEL MBOULE
                                                                          )
                             Defendant                                    )


                                                            APPEARANCE BOND



                                                            Defendant's Agreement

I,                    ERIC MARCEL MBOULE                                 (defendant), agree to follow every order ofthis court, or any
court that considers this case, and I further agree that this bond may be forfeited ifl fail:
              ( X )         to appear for court proceedings;
              ( X )         ifconvicted, to surrender to serve a sentence that the court may impose; or
              ( X )         to comply with all conditions set forth in the Order Setting Conditions ofRelease.


                                                                 Type of Bond

(    ) (1)    This is a personal recognizance bond.


( ./) (2)     This is an unsecured bond of$ -='-"__._1_0_0_0, '-00________




(    ) (3)    This is a secured bond of$        �------                                 , secured by:


       (     . ) (a) $   ______                       ,   in cash deposited with the court.


       (      ) (b) the agreement ofthe defendant and each surety to forfeit the following cash or other property
                 (describe the cash or other property, including cltilims on it - such as a lien, mortgage, or loan - and attach proof of
                 ownership and value):




                 Ifthis bond is secured by real property, documents to protect the secured interest may be filed ofrecord.


       (      ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):




                                                    Forfeiture or Release of the Bond


Forfeiture of the Bond.     This appearance bond may be �orfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount ofthe bond surrendered to the United States, including the
security for the bond, ifthe defendant does not comply with the agreement. At the request ofthe United States, the court
may order a judgment offorfeiture against the defendant and each surety for the entire amount ofthe bond, including
interest and costs.
                       Case 1:18-mj-01118-CMS Document 4 Filed 11/20/18 Page 2 of 5

                                                                                                                       Page 2 of 5




Release ofthe Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (I) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.


                                                               Declarations


Ownership ofthe Property.          I,   the defendant - and each surety - declare under penalty of perjury that:

         (I)           all owners of the property securing this appearance bond are included on the bond;
         (2)           the property is not subject to claims, except as described above; and
         (3)           I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                       while this appearance bond is in effect.·

Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.




I, the defendant - and each surety - declare under penalty 'of perjury that this information is true. (See 28 U.S.C. § 1746.)


Date:   fl.-)()   ""   f(


               Surety/property owner - printed name                                Surety/property owner - signature and date




               Surety/property owner - printed name                                Surety/property owner - signature and date




               Surety/property owner - printed name                                Surety/property owner - signature and date




                                                                       CLERK OF COURT


Date:     11/20/2018
        ------




Approved.

Date:     11/20/2018
                                                                                               Judge 's signature
                  Case 1:18-mj-01118-CMS Document 4 Filed 11/20/18 Page 3 of 5

                                                                                                          Page 3 of 5




                                ORDER SETTING CONDITIONS OF RELEASE


IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l 4135a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.

      The defendant must appear at:
                                                                                Place




      on
                                                             Date and Time



      If blank, defendant will be notified of next appearance.(5)

The defendant must sign an Appearance Bond.
                                      Case 1:18-mj-01118-CMS Document 4 Filed 11/20/18 Page 4 of 5

                                                                                                                                                     Page 4 of 5


                                                                ADDITIONAL CONDITIONS OF RELEASE
                                                                      (Only those marked apply)
        IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

            (6)       The defendant is placed in the custody of:
                      Person or organization
                      Address      (only if above is an organization)
              City and state                                                                                     Tel. No.           ----
who agrees to (a) supervise the defendant,(b) use every effort to assure the defendant's appearance at all court proceedings,and (c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian's custody.



                                                                                                                   Custo{iian                                   Date
    )       (7)       The defendant must:
        ( 0 (a)                submit to supervision by and report for supervision to the
                               telephone number                                , no later than
             ....( (b)
                                                         _______




        (                      continue or actively seek employment.
        (     J.
                                                                                             ! �
                         (c) continue or start an education program.
        c   \/')         Cd) surrender any passport to:           £koh.J\M bu l / }/ ;l. I 1-I
        (         J_.-   (e) not obtain a passport or other i     htenmtional traveldJument.
        ( v") (t)              abide by the following restrictions on personal association, residence, or travel:
                                     t..      I     .   *
        ( ./(            (g) avoid all contact, directly or ind ectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                               including:


                  )      (h) get medical or psychiatric treatment:


                  )      (i)   return to custody each    _____            at   ____      o'clock after being released at   _____    o'clock for employment, schooling,
                               or the following purposes:


        (         ) (j)        maintain residence at a halfway house or community corrections center,as the pretrial services office or supervising officer considers
                               necessary.
        (   /)           (k) not possess a firearm, destructive de      fae , or other weapon.
        (   V} (1)             not use alcohol (         ) at all (   V) excessively.
                                                                                                                                    §
        (    vJ       (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C.             802, unless prescribed by a licensed
                               medical practitioner.
                  )      (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with random
                               frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
                               substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited
                               substance screening or testing.
                         (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                               supervising officer.
                  )      (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                               (    ) (i)   Curfew. You are restricted to your residence every day (          ) from                    to   ____       ,or (          ) as
                                            directed by the pretrial services office or supervising officer; or
                                    ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
                                            substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
                                            approved in advance by the pretrial services office or supervising officer; or
                                    ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                            court appearances or other activities specifically approved by the court.
                  )      (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                               requirements and instructions provided.
                               (    ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                                     supervising officer.

                         (r)   report as soon as possible,to the pretrial services office or supervising officer, every contact with law enforcement personnel, including


                         M     �'!'.1 � a,WMvj'll
                               arrests, questioning, or traffic stops.




            {.!'){it)              � � �                                        -r��             fXO-.AW          'tM- � is hP-U
                                                                                                                                                  1-S
                                                                          �                                                                            �

                                                                                                                  Mso N �
                                   A+t�                cJYl       �· &,�1g.
                                   �vii             {).Kl       a.Jrp � UV\Jh1 lttL � ��
                                            "lfV] '
                                   f�+u p��
                      Case 1:18-mj-01118-CMS Document 4 Filed 11/20/18 Page 5 of 5

                                                                                                                              Page 5 of 5


                                          ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:


YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:


        Violating any of the foregoing conditions of release mey result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
        While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive   (i.e., in addition to) to any other sentence you receive.
        It is a crime punishable by up to ten years in prison, and a  $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
        If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
        ( 1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
            not more than $250,000 or imprisoned for not more than 10 years, or both;
        (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
            more than $250,000 or imprisoned for not more than five years, or both;
        (3) any other felony - you will be fined not more thart $250,000 or imprisoned not more than two years, or both;
        (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
        A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.


                                                  Acknowledgment of the Defendant

        I acknowledge that I am the defendant in this case and th�t I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                               Directions to the United States Marshal

(   �     he defendant is ORDERED released after processing.

(    ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
       has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
        the appropriate judge at the time and place specified.



Date:        l I   },x; // g
        _   __,/��,_,_,_-        __                        �J.��
                                                                                          Printed name and title




                     DISTRIBUTION:    COURT      DEFENDANT       PRETRIAL SERVICE        U.S. ATTORNEY         U.S. MARSHAL
